Order entered February 18, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01509-CR

                            BRYAN WILLIAM REED, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-80243-2013

                                           ORDER
       The Court GRANTS appellant’s February 12, 2015 motion to substitute counsel. We

DIRECT the Clerk of the Court to remove Philip D. Ray as counsel of record for appellant. We

also DIRECT the Clerk of the Court to substitute Kunle Fasoro of Fasoro Law PLLC as counsel

for appellant. Further, we DIRECT the Clerk of the Court to send a copy of this order, by

electronic transmission, to Kunle Fasoro and to the Collin County District Attorney’s Office.


                                                      /s/   ADA BROWN
                                                            JUSTICE